778 N.W.2d 254 (2010)
Laura SUMNER, Personal Representative of the Estate of Connie Bellile, Deceased, Plaintiff-Appellant,
v.
TENDERCARE MICHIGAN INC. d/b/a Tendercare Health Center of Frankenmuth, Defendant-Appellee.
Docket No. 140078. COA No. 292883.
Supreme Court of Michigan.
February 26, 2010.

Order
On order of the Court, the application for leave to appeal the October 16, 2009 order of the Court of Appeals is considered, *255 and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.